DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status 
Claims 1-6 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aiso et al (US Patent Application Publication No. 2018/0056523) in view of Iwai et al (US Patent Application Publication No. 2018/0194573).
With respect to independent Claim 1, Aiso et al discloses the limitations of independent claim 1 as follows:
A robot system comprising:
a sensor for detecting a shape of an article being conveyed,  (See Pars. 0050, 0054, 0059, 0061, 0064, 0065; Figs. 1, 8; Ref. Numerals P1-P7(articles), CR(sensor), BC(conveyor)
a robot equipped with a gripping device capable of gripping a detected article, (See Pars. 0050, 0084-0088, 0118; Figs. 1, 8; Ref. Numerals 20(robot), P1-P7(articles), E(gripping device)  and
a controller for controlling the robot, the controller comprising;  (See Pars. 0050, 0066; Figs. 1, 3; Ref. Numerals 20(robot), 30(controller), P1-P7(articles), E(gripping device)
a gripping area setting unit that, for each one of detected articles, sets a gripping area in which the gripping device is to be positioned when the gripping device grips the article;  (See Pars. 0115, 0150-0154, 0160-0164; Figs. 1, 8; Ref. Numerals  P1-P7(articles), 362(gripping area setting unit), E(gripping device), A41-1&A41-2;A42-1&A42-2 etc.(gripping areas)
a determination unit that determines presence or absence of interference between the gripping area that has been set and other articles;	(See Pars. 0007, 0008, 0060, 0065, 0066, 0094, 0161-0164, 0187; Figs. 2, 3, 8, 16; Ref. Numerals PU(determination unit)
a storage unit that stores a result of determination on the presence or absence of interference determined by the determination unit in association with each detected article;  (See Pars. 0105, 0111, 0194; Figs. 2, 3, 16; Ref. Numerals 32(storing unit), P1-P7(articles), PU(determination unit)
a robot control unit that controls the robot to cause the gripping device to pick up an article for which no other article interferes with the gripping area thereof; (See Pars. 0050, 0066, 0115, 0150-0154, 0160-0164; Figs. 1, 3; Ref. Numerals 20(robot), 30(controller), P1-P7(articles), E(gripping device)  and
an updating unit that updates the result of determination stored in the storage unit every time an article is picked up by the gripping device.  (See Pars. 0105, 0111, 0194; Figs. 2, 3, 16; Ref. Numerals 32(storing unit), P1-P7(articles), PU(determination unit)

an updating unit that updates the result of determination stored in the storage unit every time an article is picked up by the gripping device.    (See Pars. 0043, 0044, 0061, 0064, 0074:Figs. 1, 4; Ref. Numerals 256(update unit), 300(robot), W(article)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Aiso et al with the teachings of Iwai et al to have an updating unit that updates the result of determination stored in the storage unit each time an article is picked up by the gripping device in order to track and/or count the articles that are picked up so as to maintain a running count of the articles that have been picked up and the articles that remain to be picked up.  A person with skill in the art would be motivated to incorporate the teachings of Iwai et al because they are a known work in the same field of endeavor (ie, incorporating an updating unit in a robot system picking up articles that are not overlapping each other on a conveyor belt) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Aiso et al and Iwai et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Aiso et al discloses as follows:
The robot system according to claim 1, wherein the storage unit stores first interfering article information,	(See Pars. 0105, 0111,, 0161-0164, 0187, 0194; Figs. 2, 3, 8, 16; Ref. Numerals 32(storing unit), P1-P7(articles), PU(determination unit)  
the first interfering article information associating identification information of each one article with identification information of another article interfering with the gripping area set for the one article.  (See Pars. 0105, 0111,, 0161-0164, 0187, 0194; Figs. 2, 3, 8, 16; Ref. Numerals 32(storing unit), P1-P7(articles), PU(determination unit)  

With respect to Claim 3, which ultimately depends from independent claim 1, Aiso et al and Iwai et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 3, Aiso et al discloses:
The robot system according to claim 2, wherein the storage unit stores second interfering article information,	(See Pars. 0105, 0111, 0161-0164, 0187, 0194; Figs. 2, 3, 8, 16; Ref. Numerals 32(storing unit), P1-P7(articles), PU(determination unit)  
the second interfering article information associating identification information of another article having a gripping area with which the one article interferes with the identification information of the one article.  (See Pars. 0105, 0111, 0161-0164, 0187, 0194; Figs. 2, 3, 8, 16; Ref. Numerals 32(storing unit), P1-P7(articles), PU(determination unit)   

With respect to Claim 4, which ultimately depends from independent claim 1, Aiso et al and Iwai et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 4, Aiso et al and Iwai et al disclose as follows:
The robot system according to claim 2, wherein, when identification information of two articles are associated with each other in the first interfering article information, (See Aiso et al: Pars. 0105, 0111, 0194; Figs. 2, 3, 16; Ref. 

With respect to Claim 5, which depends from independent claim 1, Aiso et al and Iwai et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 5, Aiso et al discloses:
The robot system according to claim 1, wherein the gripping area setting unit sets different gripping areas in accordance with a kind of an article detected by the sensor.	(See Pars. 0105, 0111,, 0161-0164, 0187, 0194; Figs. 2, 3, 8, 16; Ref. Numerals 32(storing unit), CR(sensor), P1-P7(articles), PU(determination unit), A41-1&A41-2;A42-1&A42-2; etc.(gripping areas)   	

With respect to independent Claim 6, Aiso et al discloses the limitations of independent claim 6 as follows:
A control method for a robot system, the method comprising:
a detection step of detecting a shape of an article being conveyed;  (See Pars. 0050, 0054, 0059, 0061, 0064, 0065; Figs. 1, 8; Ref. Numerals P1-P7(articles), CR(sensor), BC(conveyor)
a gripping area setting step of setting, for each one of detected articles, a gripping area in which a gripping device is to be positioned when the gripping device is caused to grip the article;	(See Pars. 0115, 0150-0154, 0160-0164; Figs. 1, 8; Ref. Numerals  P1-P7(articles), 362(gripping area setting unit), E(gripping device), A41-1&A41-2;A42-1&A42-2 etc(gripping areas)
a determination step of determining presence or absence of interference between the gripping area that has been set and other articles;	(See Pars. 0007, 0008, 0060, 0065, 0066, 0094, 0161-0164, 0187; Figs. 2, 3, 8, 16; Ref. Numerals PU(determination unit)
a storage step of storing a result of determination on the presence or absence of interference in a storage unit in association with each detected article; (See Pars. 0105, 0111, 0194; Figs. 2, 3, 16; Ref. Numerals 32(storing unit), P1-P7(articles), PU(determination unit)
a control step of controlling a robot to cause the gripping device to pick up an article for which no other article interferes with the gripping area thereof; (See Pars. 0050, 0066, 0115, 0150-0154, 0160-0164; Figs. 1, 3; Ref. Numerals 20(robot), 30(controller), P1-P7(articles), E(gripping device)  and
an updating step of updating the result of determination stored in the storage unit every time an article is picked up by the gripping device.  (See Pars. 0105, 0111, 0194; Figs. 2, 3, 16; Ref. Numerals 32(storing unit), P1-P7(articles), PU(determination unit)
Aiso et al, however, does not disclose the limitation related to an updating unit that updates the result of determination stored in the storage unit when an article is picked up by the gripping device.   With respect to that limitation, Iwai et al teaches the following:
an updating step of updating the result of determination stored in the storage unit every time an article is picked up by the gripping device.    (See Pars. 0043, 0044, 0061, 0064, 0074:Figs. 1, 4; Ref. Numerals 256(update unit), 300(robot), W(article)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Aiso et al with the teachings of Iwai et al to have an updating step that updates the result of determination stored in the storage unit each time an article is picked up by the gripping device in order to track and/or count the articles that are picked up so as to maintain a running count of the articles that have been picked up and the articles that remain to be picked up.  A person with skill in the art would be motivated to incorporate the teachings of Iwai et al because they are a known work in the same field of endeavor (ie, incorporating an updating unit in a robot system picking up articles that are not overlapping each other on a conveyor belt) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        February 18, 2021